******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. JEFFREY GOULD
                (AC 35758)
                 Sheldon, Prescott and Schaller, Js.
   Argued September 19, 2014—officially released February 17, 2015

(Appeal from Superior Court, judicial district of New
               Britain, Alander, J.)
  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
  Tracy L. Denholtz, certified legal intern, with whom
were Bruce R. Lockwood, senior assistant state’s attor-
ney, and, on the brief, Brian Preleski, state’s attorney,
for the appellee (state).
                          Opinion

   SHELDON, J. The principal issue in this appeal is
whether the trial court properly disqualified a prospec-
tive juror, E.F.,1 on the ground that he lacked sufficient
proficiency in spoken English to serve as a juror. The
defendant argues on appeal that the trial court, Alander,
J., imposed a more stringent English proficiency stan-
dard than is required under General Statutes § 51-217
(a) (3), improperly disqualifying E.F., a machinist,
despite his ability to both speak and understand the
English language. As a result of E.F.’s improper disquali-
fication, the defendant claims that the fairness of his
trial is called into doubt. We agree with the defendant
that the trial court’s excusal of E.F. from jury service
on the basis of his purported inability to speak English
lacks support in the record. The defendant has failed,
however, to demonstrate that he suffered any actual
prejudice as a result of E.F.’s excusal. Accordingly, we
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. The defendant, Jeffrey Gould, was
arrested and charged with one count of sexual assault
in the first degree in violation of General Statutes § 53a-
70 (a) (1) in connection with an incident that occurred
on the evening of May 11, 2011. The defendant entered
a plea of not guilty and elected a jury trial.
   During the course of jury selection, E.F., who identi-
fied his ethnicity on his juror questionnaire as ‘‘Puerto
Rican’’ and claimed to have attended college, was exam-
ined by the state and defense counsel for approximately
twenty minutes. Because the defendant’s claim centers
on E.F.’s English language skills, we devote some atten-
tion to his voir dire examination:
  ‘‘[The Prosecutor]: Good afternoon, [Mr. F.]. How
are you?
  ‘‘[E.F.]: Good.
  ‘‘[The Prosecutor]: You work as a machinist?
  ‘‘[E.F.]: Yes.
  ‘‘[The Prosecutor]: And tell me a little bit about what
you do as a machinist?
   ‘‘[E.F.]: We making parts. The name of the company
is . . . . It’s all owned by employees completely. And
then we make parts for the machine. The machine is
a packing machine, and they go for all United States,
and I think they may be going for international.
  ‘‘[The Prosecutor]: And how long have you been
there for?
  ‘‘[E.F.]: Close to ten years—seven years in the union.
  ‘‘[The Prosecutor]: And what do you like most about
your job?
  ‘‘[E.F.]: Being a machinist. I’ve been all around over
there, you know, machines. They change me from one
department to another when they need me.
   ‘‘[The Prosecutor]: Okay, if you could have any job
in the whole world, what do you think you’d want to do?
 ‘‘[E.F.]: I stay with what I’m doing now, being a
machinist, yeah.
  ‘‘[The Prosecutor]: And if you—do you have any
children?
  ‘‘[E.F.]: Yes.
  ‘‘[The Prosecutor]: How many kids do you have?
  ‘‘[E.F.]: Two.
  ‘‘[The Prosecutor]: How old?
  ‘‘[E.F.]: Twenty-seven and eighteen.
  ‘‘[The Prosecutor]: What do you think the most
important values that you are passing on to them?
  ‘‘[E.F.]: I think, be honest.
  ‘‘[The Prosecutor]: Okay, and what do you like to do
in your free time—any hobbies?
   ‘‘[E.F.]: Yes, I was a surfer a long time ago. I cannot
do it over here. I like animals, dogs, you know. I spend
all my time with them.’’
   Following these preliminary questions, the state ques-
tioned E.F. on the subject of his own prior experiences
with the criminal justice system:
  ‘‘[The Prosecutor]: Have you or anyone close to you
ever been a victim of a crime?
  ‘‘[E.F.]: Yes.
   ‘‘[The Prosecutor]: Are you comfortable telling me a
little bit about that?
  ‘‘[E.F.]: Well, kind of—do you want to hear?
  ‘‘[The Prosecutor]: If you’re comfortable telling me,
yeah, sure.
  ‘‘[E.F.]: Oh, well, one time we are stopped by the
police and they confused me by another person, and
they, like, put something on me.
  ‘‘[The Prosecutor]: A guy came and pulled something
on you?
  ‘‘[E.F.]: Yes, kind of like that.
  ‘‘[The Prosecutor]: Okay, and what did he pull on you?
  ‘‘[E.F.]: I think it was—there was after him one per-
son, and because he cannot get to that person, so he
get close to me and reached to my pocket without me
knowing because I was sitting down. So, when the
police came, that guy told me, hey, this guy put some-
thing on you. That’s it.’’
  During the course of the state’s examination on the
subject of E.F.’s prior criminal history, the trial judge
interjected and questioned E.F. as follows:
  ‘‘The Court: If I can just interrupt for a moment? Mr.
[F.], English is not your first language, is it?
  ‘‘[E.F.]: No.
  ‘‘The Court: Do you have any difficulty understand-
ing English?
  ‘‘[E.F.]: No.
  ‘‘The Court: No?
  ‘‘[E.F.]: No, I understand very well.
  ‘‘The Court: Okay, and you understood everything I
said initially when I was talking to the audience out
there when you were in the gallery; did you
understand—
  ‘‘[E.F.]: Most of it, yeah, most of it.
   ‘‘The Court: It’s the most of it part that I’m a little
worried about, which is why I asked, and I apologize.
It’s important that you understand everything because
I never know—we never know beforehand what’s going
to be the most important part of the trial. I mean, it’s
all important, so it’s important that you understand
everything that’s said. Do you feel like you’ll be able
to understand everything that’s said in the courtroom?
  ‘‘[E.F.]: I think so.
  ‘‘The Court: Okay, you don’t anticipate any problems
understanding what people are saying?
   ‘‘[E.F.]: No, no, in fact I understand what’s your point.
I got a big accent.
  ‘‘The Court: Okay.
   ‘‘[E.F.]: That when I talk, I know sometimes they
tell me—
  ‘‘The Court: No, no, I understand—I just want to—
whenever anybody talks to me in an accent, and it’s
not just Spanish, I often inquire whether they can under-
stand English well enough to be a juror. So, you’re
comfortable doing that and that’s fine.
  ‘‘[E.F.]: Yes, yes.’’
  A similar exchange took place during defense coun-
sel’s examination of E.F.:
  ‘‘[Defense Counsel]: Okay. I know the judge touched
on this a little bit, but is English your first language
or not?
  ‘‘[E.F.]: No, Spanish.
   ‘‘[Defense Counsel]: But you understand everything
I said?
  ‘‘[E.F.]: Yes, of course.’’
  Subsequent to defense counsel’s examination, the
state challenged E.F. for cause. The state argued that
several of E.F.’s answers were ‘‘not actually responsive
to the questions that were being asked.’’ In addition,
the state argued that E.F. did not provide full answers
on the jury questionnaire with respect to his criminal
record, suggesting that he either did not understand
the questionnaire, which was printed in English, or that
he had failed to fully disclose his criminal history. In
the case of the latter, the state argued, he should be
disqualified for ‘‘not fully noting the extent of what he
had on the form.’’
   The court responded, ‘‘[h]ere’s the problem I have
. . . . I don’t think he can communicate with the other
members of the jury. I had an extremely hard time
understanding his answers. And while he may under-
stand the language because he certainly said he did, I
have real concerns about in a jury room whether he’s
going to be able to fully participate with the other mem-
bers of the jury in their deliberations for a verdict
because he’s extremely difficult to understand. There
were times, numerous times where I did not understand
what he was saying, and I think it’s related to English
not being his first language.’’
   Defense counsel objected to the state’s challenge,
citing as a basis for the objection, inter alia, E.F.’s col-
lege background and his stated assurance when asked
about his English language skills that he understood
English fully. On that score, defense counsel opined
that E.F. was in the best position to offer an informed
opinion as to whether he was able to communicate in
English. With respect to E.F.’s voir dire examination,
defense counsel pointed out that E.F. had responded
to every question posed to him and seemed ‘‘completely
functional.’’ Defense counsel also stated for the record
that he had understood everything that E.F. had said
other than when he mumbled on occasion. The court
replied, ‘‘[w]hich was often. . . . That’s part of my
point.’’ Defense counsel pressed further, stating, ‘‘[b]ut
that doesn’t mean if you said, pardon me, you wouldn’t
be able to hear what he said.’’ Thereafter, the court
excused E.F. for cause on the basis of his ‘‘significant
language barrier,’’ which the court suggested would
‘‘prevent him from fully participating as a juror in
this case.’’2
  The defendant’s case proceeded to trial, and the jury
found him guilty as charged. The court rendered judg-
ment accordingly, sentencing the defendant to a term of
twelve years of incarceration with five years of special
parole. The defendant appeals from that judgment.
                             I
  The defendant argues that the Connecticut statute
on the qualification of jurors, § 51-217, does not set a
high bar. He contrasts our law, which requires only that
jurors be able to ‘‘speak and understand’’ English, with
those of other jurisdictions, which impose additional
reading and writing requirements to establish profi-
ciency in English. The defendant argues that ‘‘overzea-
lous enforcement’’ of § 51-217 (a) (3) is not only legally
incorrect, but it tends to create a substantial barrier to
jury service in our increasingly diverse society. The
defendant further contends that the record does not
show that E.F. failed to satisfy the English proficiency
requirement set forth in § 51-217 (a) (3), but ‘‘only that
he had more difficulty in speaking than someone for
whom English is a first language,’’ which he claims to
be an improper basis for disqualification. We agree.
   Our appellate courts have not previously addressed
the English proficiency requirement under § 51-217 (a)
(3), and therefore we begin our analysis by setting forth
the elements of § 51-217 (a) (3) and considering its
application in the jury selection process. Section 51-217
(a) sets forth the necessary qualifications of prospective
jurors, providing, in relevant part, that ‘‘[a] person shall
be disqualified to serve as a juror if such person . . .
(3) is not able to speak and understand the English
language . . . .’’3 Jurors must, of course, have the abil-
ity to speak and understand English, for that is the
language in which American jury trials are conducted.
Accordingly, we agree with our sister courts that have
considered this issue that ‘‘[j]urors must have a reason-
able knowledge of the language . . . to enable them
to perform their duties . . . .’’ State v. Ji, 251 Kan. 3,
9, 832 P.2d 1176 (1992). Persons who serve on juries
must have sufficient language skills to understand the
proceedings and resolve the factual issues presented
at trial. United States v. Pineda, 743 F.3d 213, 218 (7th
Cir. 2014).
   Nevertheless, the test of juror eligibility should not
be so exacting as to deny citizens their civil right to
serve on a jury. Jurors must be able to communicate
in English, but it is not necessary that they understand
every word in the English language. See Myers v. State,
77 Tex. Crim. 239, 246, 177 S.W. 1167 (1915) (disqualifi-
cation of naturalized German-American citizen not nec-
essary on ground that juror admitted he might not
understand all English words). ‘‘[I]f we were to hold
as disqualified all citizens who do not understand the
meaning of all words in the English language, the list
of [persons] qualified to serve on the juries in this State
would be quite limited.’’ Id.
   In Connecticut, the voir dire process enables the par-
ties to assess the qualifications of prospective jurors.
General Statutes § 54-82f.4 ‘‘The purpose of the voir dire
examination [of prospective jurors] is twofold: first, to
provide information upon which the trial court may
decide which prospective jurors, if any, should be
excused for cause; and second, to provide information
to counsel which may aid them in the exercise of their
right to peremptory challenge.’’ (Internal quotation
marks omitted.) State v. Patterson, 230 Conn. 385, 391,
645 A.2d 535 (1994). For the purposes of determining
whether prospective jurors are proficient in English,
voir dire examination allows the parties, or in some
cases, the court, to ask questions of them and evaluate
their communication skills. See Diaz v. State, 743 A.2d
1166, 1170–72 (Del. 1999) (expanded voir dire ques-
tioning necessary to determine English proficiency of
bilingual juror).
   In making a determination as to a prospective juror’s
competence to serve, there are two sets of interests to
consider. First, ‘‘the interests of the parties, namely,
the defendant and the state; and [second] the interests
of the prospective jurors.’’ (Footnote omitted.) State v.
Patterson, supra, 230 Conn. 392. On the one hand, every
person seated as a juror must be legally qualified and
well suited to serve based upon his demonstrated will-
ingness and ability to give careful consideration to all
of the evidence and to decide the issues presented with
complete impartiality. On the other hand, the jury selec-
tion process must also honor the right of all qualified
citizens to be considered for possible jury service,
regardless of their sex, race, color, creed or national
origin. ‘‘The jury system postulates a conscious duty of
participation in the machinery of justice . . . . One of
its greatest benefits is in the security it gives the people
that they, as jurors actual or possible, being part of the
judicial system of the country can prevent its arbitrary
use or abuse.’’ Balzac v. Porto Rico, 258 U.S. 298, 310,
42 S. Ct. 343, 66 L. Ed. 627 (1922); see also Carter v.
Jury Commission of Greene County, 396 U.S. 320, 330,
90 S. Ct. 518, 24 L. Ed. 2d 549 (1970) (‘‘[w]hether jury
service be deemed a right, a privilege, or a duty, the
State may no more extend it to some of its citizens
and deny it to others on racial grounds than it may
invidiously discriminate in the offering and withholding
of the elective franchise’’).
   Thus, the trial judge, charged with ruling on chal-
lenges for cause, ‘‘has significant responsibilities during
the voir dire process of a criminal trial.’’ State v. Pat-
terson, supra, 230 Conn. 398. The manner in which the
trial court carries out its responsibilities and exercises
its discretion depends on the task and the information
before it, as elicited by the parties, or if appropriate,
by the court. See, e.g., State v. Faust, 237 Conn. 454,
462–63, 678 A.2d 910 (1996) (trial judge’s ability to ques-
tion prospective jurors facilitates its task of excluding
from jury any person about whom it entertains doubts
regarding impartiality); see also Batson v. Kentucky,
476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986)
(trial judge has duty to conduct hearing to determine
if purposeful discrimination has been established);
State v. Patterson, supra, 399 (trial judge has responsi-
bility of determining proper scope of questioning of
venirepersons). To determine whether there is good
cause to disqualify a juror on account of his inability
to speak and understand English, trial courts must be
cognizant of the need to avoid prejudices, conscious
and unconscious, that are associated with assessing the
English language skills of nonnative speakers.5 Accord-
ingly, a prospective juror for whom English is a second
language should not be disqualified from jury service
based upon his imperfect ability to speak English;
rather, there must be sufficient information before the
court to support a determination that the prospective
juror is functionally incapable of carrying out his
responsibilities as a juror, which includes being able
to follow the court’s instructions and the proceedings,
and to communicate with fellow jurors during delibera-
tions in a common effort to reach a verdict.
   In light of the foregoing principles, it is clear that
although the trial court is vested with wide discretion
as to the manner in which it supervises jury selection
and rules on the issues that arise during that process;
State v. Esposito, 223 Conn. 299, 310, 613 A.2d 242
(1992); it must exercise that discretion in such a manner
as to ensure that the disqualification of any juror—
and the resulting denial of that person’s right to be
considered for possible jury service, one of the great
rights and responsibilities of all Americans—is not with-
out good cause.
  In the present case, the court, in stating its basis
for E.F.’s disqualification, did not dispute his ability to
understand English, but indicated that it was of the
opinion that E.F. would not be able to communicate
with other jurors.6 On the basis of our careful review of
the record, we cannot conclude that that determination
was supported by the information elicited during the
voir dire process. The voir dire transcript demonstrates
that E.F. conversed in English at length and answered
more than 100 questions posed to him over a period of
twenty minutes.7 Additionally, the follow-up questions
that were asked of E.F. by the state and defense counsel
were equally responsive to E.F.’s statements, which
appears to show that he spoke clearly enough to be
understood by both counsel. Finally, although not dis-
positive, it is telling that the court monitor understood
E.F. well enough to produce a full transcript of every-
thing he said on voir dire, with no omissions or ellipses
for inaudible or incomprehensible utterances.8 This
result, together with E.F.’s prompt and appropriate
responses to the clarifying questions that were asked,
make it clear that E.F. spoke English well enough to
make himself understood during jury deliberations.
  We also find it significant that E.F. confirmed for the
court and defense counsel that he did not have problems
communicating in English.9 As defense counsel noted
in his objection to the state’s challenge for cause, the
prospective juror is surely in the best position to provide
information and offer an opinion with respect to his own
communication skills. E.F.’s assurances with respect to
his proficiency in English were fully consistent with the
information he provided to the court and the parties.10 In
addition, E.F. was able to provide written responses in
English on his jury questionnaire.
   The state argues that there was a sufficient basis
for the court’s determination that E.F. was unable to
communicate to the degree necessary to perform prop-
erly as a juror. In support of its argument, the state
scours the record for examples of E.F.’s language defi-
ciencies, citing, for example, his failure to understand
the meaning of the term ‘‘prosecutor.’’ Awareness of
legal titles, however, is not a prerequisite for jury ser-
vice. We find equally unconvincing the state’s refer-
ences to excerpted portions of E.F.’s voir dire testimony
that, when read in context, do not support the court’s
finding of a language barrier.11 Again, as discussed pre-
viously, if the prospective juror is able to converse in
English, and he is able to respond to questions that are
asked, his failure to use every word in its appropriate
context is not a sufficient basis for disqualification. See
Myers v. State, supra, 77 Tex. Crim. 239; cf. Rodriguez
v. Commissioner of Correction, 57 Conn. App. 550, 554,
749 A.2d 657 (2000) (language proficiency of petitioner
determined on basis of evidence overall).
   In the present case, the court predicated E.F.’s dis-
qualification solely on its own difficulty hearing and
understanding E.F., and suggested that this difficulty
was ‘‘related to English not being [E.F.’s] first lan-
guage.’’ In light of the statutory requirement, which
provides only that the prospective juror be able to speak
and understand English, we conclude that the court’s
stated inability to hear some of E.F.’s answers, on
account of his mumbling or his accent, did not support
the court’s exercise of discretion in disqualifying E.F.
because he was functionally incapable of serving as a
juror under § 51-217 (a) (3). Moreover, in the particular
case of a prospective juror, like E.F., who speaks with
an accent, if his answers are not immediately under-
standable, he can simply be asked to explain or clarify
his answer, as routinely happens in daily discourse
between people of different social, cultural and linguis-
tic backgrounds in our heterogeneous society. ‘‘With
the large influx of persons of Hispanic origin [and per-
sons of other diverse backgrounds], it can now be
expected that many jury venires . . . will contain per-
sons who do not use textbook English grammar.’’ Cook
v. State, 542 So. 2d 964, 970 (Fla. 1989).
  In sum, the record does not establish a sufficient
basis to disqualify E.F. on the ground that he was unable
to ‘‘speak and understand the English language . . . .’’
General Statutes § 51-217 (a) (3). The court’s inability
to hear or understand some of E.F.’s answers was not
a disqualifying reason to excuse him under § 51-217 (a)
(3). Therefore, to excuse E.F. from jury service on that
basis constituted an abuse of the court’s discretion.
                            II
  It remains, however, to be determined if the court’s
unjustified excusal of E.F. from the defendant’s jury
constituted a harmful error. To obtain a new trial on
the basis of the trial court’s erroneous excusal of a
potential juror for cause, a defendant must prove that
the court’s action deprived him of a fair trial before an
impartial jury. State v. Connelly, 46 Conn. App. 486,
500, 700 A.2d 694 (1997), cert. denied, 244 Conn. 907,
908, 713 A.2d 829, cert. denied, 525 U.S. 907, 119 S. Ct.
245, 142 L. Ed. 2d 201 (1998). On the basis of the record
before us, we do not find that the defendant has satisfied
that burden.
   The defendant argues broadly that the trial court’s
overly strict enforcement of Connecticut’s English lan-
guage proficiency requirement will inevitably result in
the wholesale exclusion from jury service of members
of ethnic minorities for whom English is a second lan-
guage. Such systematic exclusions, he claims, will pre-
dictably produce juries that are unfair because they fail
to represent the entire community. In support of his
argument, the defendant directs our attention to Thiel
v. Southern Pacific Co., 328 U.S. 217, 221, 66 S. Ct.
984, 90 L. Ed. 1181 (1946), in which the United States
Supreme Court reversed a civil judgment on the basis
that daily wage earners had been intentionally excluded
from the jury lists. The defendant analogizes his case
to Thiel, arguing that by enforcing the English language
proficiency requirement in such a manner as to cause
such exclusions, the court undermines the perception
of fairness among members of the excluded groups that
is necessary for the proper functioning of our criminal
justice system. Urging this court to consider those nega-
tive impacts on the administration of justice as the most
significant harms resulting from the trial court’s method
of enforcing the English language proficiency require-
ment with respect to E.F., the defendant seeks a new
trial without offering any proof of the particular impact
of E.F.’s excusal on the fairness and impartiality of his
own jury.
  There are two basic reasons why the defendant’s
broad claim of prejudice must be rejected. First, it
ignores the established test for prejudice, as announced
in State v. Connelly, supra, 46 Conn. App. 486, which
focuses solely on the impact of the challenged exclusion
on the fairness and impartiality of the defendant’s own
jury. Second, it presupposes without evidence that the
court took the same flawed approach to enforcing the
English language proficiency requirement it used with
respect to E.F. when reviewing the qualifications of all
other members of the defendant’s jury panel. In the
present case, however, unlike Thiel, there is no evi-
dence of a systematic exclusion of a particular class of
juror.12 Had the court used the same approach to assess
the English language proficiency of other prospective
jurors for whom English was a second language, then
its cumulative rulings, if they broadly excluded such
persons from jury service, could be evaluated for their
resulting impact on the makeup and representative qual-
ity of the defendant’s jury. No claim to that effect has
been made here, however, nor is any such claim sup-
ported by the record before us. Therefore, the court’s
isolated ruling as to E.F. has not been shown to have
caused or risked causing the sort of systemic prejudice
of which the defendant here complains, any more than
it has been shown to have compromised the defendant’s
right to a fair trial before an impartial jury.
   For the foregoing reasons, although we find that the
trial court abused its discretion by excusing E.F., we
conclude that the defendant’s conviction must be
affirmed on the ground that the defendant has failed
to prove that the challenged excusal deprived him of
a fair trial before an impartial jury.
      The judgment is affirmed.
      In this opinion SCHALLER, J., concurred.
  1
      We refer to the venireperson by his initials to protect his privacy. See
State v. Hodge, 248 Conn. 207, 229 n.25, 726 A.2d 531, cert. denied, 528 U.S.
969, 120 S. Ct. 409, 145 L. Ed. 2d 319 (1999).
    2
      The court did not rule on the state’s still pending objection regarding
E.F.’s alleged failure to provide certain answers on his juror questionnaire.
    3
      By contrast, many other jurisdictions require that individuals be able to
read, write, and understand the English language with a degree of proficiency
sufficient to fill out a jury questionnaire form to serve as a juror. See, e.g.,
Diaz v. State, 743 A.2d 1166, 1171 (Del. 1999) (‘‘all persons are qualified for
jury service except those who . . . are unable to read, speak, and under-
stand the English language’’ [internal quotation marks omitted]); State v.
Ji, 251 Kan. 3, 8, 832 P.2d 1176 (1992) (jurors must be able to read and
write English); State v. Comeaux, 252 La. 481, 486, 211 So. 2d 620 (1968)
(‘‘[t]he requirement that a person be able to read and write the English
language to be qualified for jury service is a reasonable and nondiscrimina-
tory regulation’’); see also United States v. Escobar-de Jesus, 187 F.3d 148,
166 (1st Cir. 1999) (requirement ‘‘that jurors be able to speak the English
language and be able to read, write, and understand the English language
with a degree of proficiency sufficient to fill out satisfactorily the juror
qualification form’’), cert. denied, 528 U.S. 1176, 120 S. Ct. 1208, 145 L. Ed.
2d 1110 (2000).
    4
      General Statutes § 54-82f provides in relevant part: ‘‘In any criminal
action tried before a jury, either party shall have the right to examine,
personally or by his counsel, each juror outside the presence of other pro-
spective jurors as to his qualifications to sit as a juror in the action . . . .’’
    5
      Determining the comprehensibility of nonnative speakers is a ‘‘[determi-
nation that is] subjective and highly vulnerable to the sways of prejudice.’’
B. Nguyen, ‘‘Accent Discrimination and the Test of Spoken English: A Call
for an Objective Assessment of the Comprehensibility of Nonnative Speak-
ers,’’ 81 Cal. Rev. 1325, 1325 (1993).
    6
      As noted previously in the discussion of the facts of this case, the court
stated: ‘‘[W]hile he may understand the language because he certainly said
he did, I have real concerns about in a jury room whether he’s going to be
able to fully participate with the other members of the jury in their delibera-
tions for a verdict because he’s extremely difficult to understand.’’
    7
      During such questioning, E.F. made appropriate responses to questions
posed by the state concerning his ‘‘impressions’’ and the ‘‘bottom line,’’ and
he also expressed himself in the vernacular, for example, stating at one
point that some police officers do their job ‘‘by the book . . . .’’
    8
      The state argues that the voir dire transcript is not a good measure of
E.F.’s language skills, contending that it does not reveal the degree of diffi-
culty that the court reporter may have confronted in preparing the transcript.
It is clear, however, that in each instance that this court has reviewed claims
relating to one’s ability to comprehend trial proceedings, albeit in other
contexts, we have relied exclusively on the transcript. See State v. Joseph,
150 Conn. App. 867, 872, 93 A.3d 1174 (trial transcript revealed defendant
had ‘‘a conversational command of the English language’’ and an understand-
ing of trial proceedings), cert. denied, 314 Conn. 927, 101 A.3d 272 (2014);
Rodriguez v. Commissioner of Correction, 57 Conn. App. 550, 554, 749 A.2d
657 (2000) (trial court transcript reflected that petitioner had command of
English sufficient to enable him to understand testimony against him and
to assist his counsel in preparing to cross-examine witnesses).
   9
     E.F. acknowledged both that English was not his first language and that
he speaks with a ‘‘big accent.’’
   10
      In his voir dire examination, E.F. indicated that he had been employed
in Connecticut for approximately ten years.
   11
      The state also directs our attention to E.F.’s personal history as further
bases for his disqualification, and cites his answers addressing his attitude
toward the police, his negative feelings toward defense attorneys, and the
victimization of his sister in a prior unrelated assault. Although these issues
surely call into question E.F.’s ability to serve impartially—an objection that
was not made—the state’s detailed inventory of E.F.’s personal history, as
provided by him, only further undermines its argument that he was unable
to communicate in English.
   12
      By contrast, in Thiel, both the clerk of the court and the jury commis-
sioner testified that they intentionally excluded from the jury lists all daily
wage earners. In addition, it was shown that any prospective juror called
into court who worked as a day laborer was excused from service on the
basis of hardship. It was this ‘‘blanket exclusion of all daily wage earners’’
that was determined to have ‘‘undermine[d] and weaken[ed] the institution
of jury trial.’’ Thiel v. Southern Pacific Co., supra, 328 U.S. 224.